—Order unanimously affirmed without costs. Memorandum: Defendants contend that Supreme Court erred in granting plaintiffs motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1) because there is a triable issue of fact concerning the proximate cause of plaintiffs injuries. We disagree. Plaintiff submitted proof in admissible form establishing that his fall from a scaffold was the proximate cause of his injuries (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; see generally, Weininger v Hagedorn & Co., 91 NY2d 958, 960, rearg denied 92 NY2d 875). Although the affidavit of defendants’ examining physician raises an issue of fact whether plaintiffs “present condition” is related to the accident, it fails to raise an issue of fact whether plaintiff sustained any causally related injury (see, Alvarez v Prospect Hosp., supra, at 324). (Appeal from Order of Supreme Court, Erie County, Glownia, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Hurlbutt, Burns and Gorski, JJ.